Citation Nr: 0520922	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for swelling of the left 
arm, ankles, and knees.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He is the recipient of the Vietnam Cross of Gallantry 
with Palm and the Combat Medical Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

The June 2003 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and hypertension.  The veteran entered a notice of 
disagreement as to the denial of such claims in July 2003 and 
a statement of the case was issued in March 2004; however, on 
his substantive appeal, the veteran indicated that he only 
wished to appeal the issue of entitlement to service 
connection for swelling of the left arm, ankles, and knees.  
As such, the issues of entitlement to service connection for 
PTSD and hypertension are considered withdrawn and are not 
currently before the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran is presumed to have been exposed to 
herbicides coincident with service in the Republic of 
Vietnam.

3.  Swelling of the left arm, ankles, and knees, to include 
diagnoses of mild early arthritis of the right knee and gout, 
is not a disease presumptive to herbicide-exposed veterans.

4.  Swelling of the left arm, ankles, and knees, to include 
diagnoses of mild early arthritis of the right knee and gout, 
was not present in service nor is it etiologically related to 
service, and arthritis was not manifested within one year of 
the veteran's discharge from service.


CONCLUSION OF LAW

Swelling of the left arm, ankles, and knees was not incurred 
in or aggravated by active service, and its incurrence or 
aggravation during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that a letter sent to 
the veteran in January 2003 advised him that, to establish 
entitlement to service connection, the evidence must show a 
current disability and a medical nexus between such and the 
veteran's military service.  Such letter acknowledged that 
the veteran claimed entitlement to benefits as a result of 
exposure to Agent Orange and informed him that presumptive 
service connection was granted for veterans who served in 
Vietnam if they had certain diseases or disabilities. 

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The January 
2003 letter informed the veteran that VA would make 
reasonable efforts to help him obtain evidence necessary to 
support his claim, such as medical records, employment 
records, and records from other Federal agencies.  The 
veteran was advised that VA had obtained treatment records 
from the Ann Arbor VA Medical Center and had requested his 
service medical records. 

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2003 letter informed the veteran that he 
should provide the location of any VA or other government 
facility where he had treatment as well as identifying 
information for any private record holder, to include the 
name, address, time frame of such records, and the condition 
for which he was treated in the case of medical records.  He 
was also informed that, if he completed, signed, and returned 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, VA would attempt to obtain his private 
medical records.  The veteran was further advised that he 
should submit evidence of a current disability of swelling in 
the arm, ankle, and knee that is related to Agent Orange 
exposure during service.  He was specifically requested to 
provide an exact diagnosis of illness to show the reason for 
swelling in such body parts.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure as 
he was provided with the January 2003 letter, the June 2003 
rating decision, and a March 2004 statement of the case 
advising him of the evidence that was necessary to 
substantiate his claim.  Moreover, the veteran has not 
indicated that there are any relevant, outstanding records 
that are necessary to obtain.  

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  The veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The veteran has also been afforded a VA examination in 
February 2004 for the purpose of adjudicating his service 
connection claim.  For the aforementioned reasons, there is 
no reasonable possibility that further assistance would aid 
in the substantiation of the claim.

Background

The veteran served on active duty from April 1968 to April 
1970 in the United States Army with service in Vietnam from 
October 15, 1968, to October 14, 1969.  He is the recipient 
of the Vietnam Cross of Gallantry with Palm and the Combat 
Medical Badge. 

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses pertaining to the 
swelling of any joints, to include symptoms relevant to his 
left arm, ankles, or knees.  The veteran's April 1970 
separation examination reflected that clinical evaluation of 
the upper and lower extremities was normal.  Also, at such 
time, the veteran denied swollen or painful joints.  

Post-service records from the Ann Arbor VA Medical Center 
reflect that in September 2000, the veteran complained of 
increasing episodes of 'gout' attacks over the prior year 
(about six), with swelling and redness of the first toe and 
dorsum of the foot.  The last flare up was 3 weeks 
previously.  The assessment was likely gout, although the 
veteran never had a joint tapped.  It was noted that the 
increased frequency of flares may be secondary to lasix.  

In November 2000, the veteran complained of left wrist pain 
and swelling for the prior 3 days.  It was noted that the 
veteran had a history of gout, but such had not been crystal 
proven.  It was also observed that the veteran's pain was not 
related to any known injury and there was a family history of 
gout, although the veteran had never been treated himself.  
He had similar symptoms of the left knee recently and recent 
multiple joint symptoms that included his great toe, 
bilateral insteps and ankles, and the right knee.  Upon 
physical examination, the veteran's left wrist had edema, 
effusion, warmth, and tenderness.  There was no erythema and 
he had limited range of motion with pain.  There was a good 
radial pulse.  The left knee had mild effusion and tenderness 
distal to mid-patella.  The impression was probable gout 
flair.

Another record dated later in November 2000 shows that the 
veteran had a history of intermittent joint pain for the 
prior 15 years, attributed to gout, but such was never 
crystal proven.  The veteran described flares beginning 15 
years previously of knee or great toe pain, atraumatic.  He 
had swelling, erythema, warmth, and dysesthesia lasting 7 to 
10 days and improved in the past with the use of a family 
member's Indocin.  It was noted that the veteran had an 
increasing number of flares the past summer, to include a 
flare of left wrist pain.  Upon physical examination, the 
veteran's left wrist had mild warmth, no swelling, and slight 
pain over the wrist with full extension.  The knees were 
without effusion, but there was mild warmth of the left knee 
without tenderness.  There was no warmth, tenderness, or 
erythema of the ankles, metacarpals, or metatarsals.  The 
impression was history consistent with gout, no effusion at 
the time of the veteran's visit to tap for definitive 
diagnosis.  

February 2001 and October 2001 treatment records again 
reflect increasing episodes of 'gout' attacks, to include 
those involving swelling and redness of the first toe and 
dorsum of the foot.  Likely gout was diagnosed, although the 
veteran had never had a joint tapped.  It was noted that the 
flares had decreased in frequency.

At his November 2003 VA PTSD examination, the veteran related 
that while serving in Vietnam in an armored personnel 
carrier, a mine was hit and he received shrapnel wounds to 
his knees.  He indicated that he was treated at a company 
medical center and returned to duty.  The veteran stated, "I 
never received a medal for it.  I don't know if I still have 
shrapnel in my knees.  They swell up from time to time."  

As a result of such report, the veteran was afforded a VA 
joints examination in February 2004 for his knees.  The 
examination report reflects that the examiner reviewed the 
veteran's service medical records as well as additional 
medical records.  It was noted that the veteran was working 
as a driver in Ann Arbor.  The veteran stated that his knees 
were painful and sometimes it was difficult for him to work.  
Occasionally, there may be swelling; however, he did not need 
any knee braces.  It was noted that such had been going on 
for more than 20 years.  The veteran did not use a cane.  The 
pain was about 2 or 3 out of 10.  Sometimes it varied with 
more severe pain, mostly around the knee joints, and it 
became an 8 or 9 out of 10.  There was no precipitating or 
alleviating cause.  The veteran also complained of occasional 
pain in the wrist and elbow.  It was noted that he was 
treated with Colchicine.  The veteran gave a history of gout 
in his family and indicated that took Tylenol and Colchicine 
daily.  Sometimes when there was increased pain, he had to 
rest.  Repetitive use was okay.

Regarding the veteran's medical history, he reported that 
while he was on an armored personnel carrier while serving in 
Vietnam, it hit a land mine.  As a result, he sustained 
wounds in his legs, but he was out in the field for a few 
days.  Later he came to the front line, but used to have pain 
in his knees.  He also had some pain in his ankles and 
elbows.  There had been no further injuries to his joints.

Upon physical examination, the veteran walked with a mild 
right-sided limp.  He did not have any knee braces or cane.  
On standing, his posture was good.  Squatting was difficult 
with the complaint of pain in the right knee.  The right knee 
examination revealed no visible scars.  Alignment was normal.  
There was some swelling and effusion.  The knee felt warm and 
there was some crepitation.  Patellar position was normal.  
The knee joint was stable.  McMurray, Lachman, and drawer 
tests were negative.  Range of motion was zero to 120 degrees 
with the complaint of pain.  Quadriceps muscle tone was 
satisfactory.  Movement against gravity and resistance was 
also normal.

The left knee examination revealed no visible scars.  The 
skin was healthy and was not warm.  There was no effusion.  
Patellar position was normal and there was no crepitation.  
Ligaments were stable.  Range of motion, both in active and 
passive tests, was zero to 140 degrees.  Quadriceps muscle 
tone was good.  

Both feet examinations revealed minor swelling of the first 
metatarsophalangeal joints, but there was no tenderness and 
no increase in temperature.  The skin was healthy looking.

X-rays of both knees were essentially normal with perhaps 
mild early arthritis on the right side.  X-rays of both feet 
were normal.  Blood examination revealed that the Wintrobe 
sedimentation rate was 20 millimeters, with the reference 
range being zero to 12.  Rheumatoid factor was negative.  

The examiner diagnosed subjective complaint of pain in both 
knees with a history of shrapnel injuries.  Currently, there 
were no scars on the skin around the knee on either side.  
There was some swelling, effusion, and warmth in the right 
knee with limitation of motion.  The left knee was 
essentially normal with adequate range of motion and without 
any complaint of pain.  The examiner again noted the X-ray 
results.  

The examiner further noted that the history also revealed 
that the veteran suffered from gout and was taking 
colchicines medication.  There was evidence of mild arthritic 
changes of the first metatarsophalangeal joints of both feet.  
Otherwise, both feet were normal.

The examiner opined that there were no residuals of shrapnel 
injuries in the knees and the current condition was not 
likely due to shrapnel injuries in the service. 

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he was exposed to Agent Orange 
while he serving in Vietnam and currently has swelling in the 
left arm, knees, and ankles as a result of such exposure.  In 
the alternative, the veteran claims that he received shrapnel 
injuries to both knees when he was on an armored personnel 
carrier in Vietnam that hit a land mine.  He alleges that he 
currently has residual swelling as a result of such shrapnel 
wounds.  Therefore, the veteran claims that service 
connection is warranted for swelling of the left arm, knees, 
and ankles.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23,168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309 (2004)).  The Board observes that the evidence of 
record demonstrates that the veteran served in Vietnam from 
October 15, 1968, to October 14, 1969.  As such, it is 
presumed that he was exposed to herbicides, to include Agent 
Orange.  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 41,4421 (1996).  

As the veteran does not have a diagnosis of any of the above-
indicated diseases for which service connection is presumed 
for veterans exposed to an herbicide agent during active 
service, he is not entitled to presumptive service connection 
for claimed swelling of the left arm, ankles, and knees, to 
include diagnoses of mild early arthritis of the right knee 
and gout.

Additionally, while there is a diagnosis of mild early 
arthritis of the right knee of record, the veteran is not 
entitled to presumptive service connection because there is 
no evidence that arthritis manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
April 1970 and the earliest medical evidence of record 
indicating a diagnosis of arthritis of the right knee is 
dated in January 2004.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The veteran's service medical records, to include his 
separation examination, are negative for complaints, 
treatment, or diagnoses referable to the swelling of any 
joints, to include symptoms relevant to his left arm, ankles, 
or knees.  The Board acknowledges the veteran's contention 
that his knees were injured by shrapnel; however, his service 
medical records fail to reflect such an injury.  Moreover, 
the January 2004 VA examiner opined that there were no 
residuals of shrapnel injuries in the knees and the veteran's 
current condition was not likely due to shrapnel injuries in 
the service. 

Additionally, while there is evidence of current diagnoses of 
mild early arthritis of the right knee and gout of record, 
there is no competent medical opinion that such disabilities 
are related to a disease or injury during service, or 
otherwise began during service.  Post service medical records 
are negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and swelling of the left 
arm, ankles, and knees, to include diagnoses of mild early 
arthritis of the right knee and gout, is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between the veteran's claimed 
swelling of the left arm, ankles, and knees, to include 
diagnoses of mild early arthritis of the right knee and gout, 
and service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for swelling of the left arm, ankles, and 
knees.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for swelling of the left arm, ankles, and 
knees is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


